DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Lerner (U.S. 2012/0078224), Ma (U.S. 2010/0241102), Clements (U.S. 2010/0152676), Paques (U.S. 2010/0030150), and Dacquay (U.S. 2008/0097390).
Regarding claim 1, prior arts do not teach the force sufficient to move the distal end portion of the actuation rod within the housing to convey at least a portion a medicament from the housing via the puncture member when a distal tip of the puncture member is disposed within a first region of a target location, the force insufficient to move the distal end portion of the actuation rod within the housing to convey the at least the portion of the medicament from the housing when the distal tip of the puncture member is disposed within a second region of the target location.
Regarding claim 16, prior arts do not teach that the force sufficient to move the distal end portion of the actuation rod within the housing to convey at least a portion a medicament from the housing via the puncture member when a first backpressure is produced on a distal tip of the puncture member, the force insufficient to move the distal end portion of the actuation rod within the housing to convey the at least the portion of the medicament from the housing when a second backpressure higher than the first backpressure is produced on the distal tip of the puncture member.
Claims 2 – 15, and 17 – 22 are allowed due to their dependency on claim 1 or claim 16.
Further, reasons for allowance in parent applications 14/268687, 14/523243, 15/399239, 15/472551, 15/714441, 15/946838, 16/381213, and 16/591067 are adopted as part of reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783   
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                                     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783